Citation Nr: 1541054	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-31 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an initial compensable disability rating for the service-connected skin disability, diagnosed as seborrheic dermatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and L.D.




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to June 1982.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In an October 2010 Notice of Disagreement (NOD), the Veteran appealed the denial of service connection for hepatitis C and the initial noncompensable rating assigned for the service-connected seborrheic dermatitis (claimed as a skin rash).  

In August 2015, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the electronic record.  

The VLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The VLJ also explained why the claims had been denied, and suggested evidence that would be beneficial to the claims.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In an October 2014 rating decision, the RO granted service connection for hemorrhoids, and assigned an initial noncompensable rating effective from June 12, 2014.  That rating decision also denied entitlement to a 10 percent disabling evaluation based on multiple, noncompensable, service-connected disabilities.  In a May 2015 VA Form 9, the Veteran stated that he should be compensated for military service-related health problems that have affected his life after service because those medical hardships have caused additional suffering for him and have prevented him from living a normal life.  The Veteran disagreed with the "decision to deny my claim for full military medical compensation while I continue to suffer in distress."  While it appears that the Veteran is disagreeing with all or part of the October 2014 rating decision, his intentions are not entirely clear.  As such, the matter of whether the Veteran disagrees with all or part of the October 2014 rating action is raised by the record in a May 2015 statement, and is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Veteran has not asserted that he is unemployable due to his service-connected skin disorder, and the record does not otherwise reasonably raise the issue of the Veteran being unable to engage in substantially gainful employment due to this disability.  Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

The issue of entitlement to an initial compensable disability rating for the service-connected skin disorder, including, but not limited to seborrheic dermatitis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

The Veteran's hepatitis C was not incurred in service or within the first post-service year and is not otherwise related to service, including shots received using an air gun.  

CONCLUSION OF LAW

Hepatitis C was not incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The notice requirements were accomplished in February 2009, May 2009, and September 2009 letters that were provided before the February 2010 initial adjudication of the claim.  The letters notified the Veteran of the information and evidence needed to substantiate his service connection claim for hepatitis C.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, VA satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment and private treatment records identified by him as pertinent to his claim.  He was also afforded a VA examination in January 2010.  This examination is adequate because the examiner discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported his medical conclusion with analysis based on sound medical principles.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

On the Veteran's October 2012 VA Form 9, substantive appeal to the Board, he asserted that the January 2010 VA examiner's list of risk factors for hepatitis C that applied to the Veteran were false.  Specifically, the Veteran indicated that he only had 2 sexual partners, not 7 as was noted on the examination report; and, that he did not have an STD prior to service, which was another risk factor reported by the examiner.  While the Board recognizes that the examiner may have incorrectly listed risk factors that do not apply to the Veteran, it nonetheless does not affect the adequacy of the medical opinion.  The Veteran has specifically asserted that the only risk factor for his hepatitis C comes from the air guns used in service, and, the VA examiner in January 2010 specifically addressed that contention and supported his opinion with sound rationale that did not rely on the presence of other risk factors.  As such, whether or not the Veteran has had multiple sexual partners and/or a pre-existing STD does not render the medical opinion inadequate.  

VAs duties to notify and assist the Veteran have been met.  

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  
Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2015).

Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit has held that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  Hepatitis C is not included on that list.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In this case, the Veteran asserts that his hepatitis C is a direct result of air gun use in service.  He denies other risk factors such as tattoos, IV drug use, multiple sexual partners, et. al.  On his October 2012 VA Form 9, substantive appeal to the Board, the Veteran specifically asserted that his only risk factor for hepatitis C was the air gun while in the service.  

At his video conference in August 2015, the Veteran testified that he received numerous shots in service before and after his deployment to Germany.  While the Veteran is competent to state that he received numerous shots from an air gun, he does not possess the requisite medical background or training to provide a competent nexus between air gun use in service and the development of hepatitis C.  This type of opinion requires a medical professional.  More specifically, stating the air gun contained hepatitis involves a complex medical issue that the Veteran is not competent to address.  He has no way of knowing, and has provided no evidence establishing or even suggesting that any needle or equipment reportedly used for purposes of providing him vaccinations in service was actually contaminated, nor has he been shown to have the medical training or expertise to render a competent opinion as to whether he may have contracted hepatitis C in the manner alleged, as this is a determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).

Accordingly, the Veteran was afforded a VA examination of the liver in January 2010 to address his contentions.  The examiner reviewed the record and found that the Veteran was diagnosed with hepatitis C in 2006.  Notably, this is 24 years after separation from service.  The examiner opined that the Veteran's hepatitis C was not related to air gun injectors used in service because the type of air gun injector that was used in service was not an established mode of transmission of hepatitis C.  As noted above, the examiner also found that the Veteran had other risk factors for developing hepatitis C, which the Veteran has since denied.  Regardless of whether or not the Veteran has had 2 sexual partners or 7 sexual partners, the competent and probative evidence of record is against a finding that the hepatitis C was incurred in service as a result of air gun use, and the Veteran has adamantly alleged that he has no other risk factors.  

Recognized risk factors for contracting the hepatitis C virus (HCV) include intravenous drug use, blood transfusions before 1992, hemodialyses, intranasal cocaine use, high risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  See VBS Fast Letter 211B (98-110) (November 30, 1998).  According to VA Fast Letter 04-13 (June 29, 2004), HCV is spread primarily by contact with blood and blood products.  The highest prevalence of HCV infection is among those with repeated, direct percutaneous (through the skin) exposures to blood (e.g., injection drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and people with hemophilia who were treated with clotting factor concentrates before 1987).  Id.  The Fast Letter further states that occupational exposure to HCV may occur in the health care setting through accidental needle sticks.  Id.  Thus, a veteran may have been exposed to HCV during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran.  Id.  According to the Fast Letter, there have been no case reports of HCV being transmitted by an air gun injection.  Id.  Nevertheless, it is biologically plausible.  Id.  The Fast Letter concludes that it is essential that the examination report upon which the determination of service connection is made include a full discussion of all modes of transmission and a rationale as to why the examiner believes that a particular mode of transmission was the source of a veteran's hepatitis C.  Id.

In this case, the examiner found that the air guns used in service were not known to transmit hepatitis C.  This is consistent with the fast letter which found that there are no known cases of hepatitis C from air gun use in service.  While it is not biologically impossible to contract hepatitis C from an air gun, the Veteran has not provided any medical evidence to support his claim.  

The only evidence supporting the claim are the Veteran's unsupported assertions, and these assertions have no probative value because they are not supported by any medical findings or competent medical opinion.  The mere biological possibility of air gun transmission of hepatitis C without any other supporting evidence does not provide a basis to support a finding of service connection.  Even if there is a biological possibility of such a transmission, no medical professional has suggested that there is a 50 percent or higher probability in this case.  

At the Veteran's video conference in August 2015, the undersigned explained to the Veteran that the record at that time contained a medical nexus opinion weighing against his claim, and that he was free to submit another medical opinion to support his claim.  To date, however, he has not submitted any additional evidence in this regard.  

As a final matter, a May 2012 VA outpatient dermatology clinic note indicates that the Veteran was following up on a rash of his arms and face.  The note indicates that the Veteran recently began therapy with IFN and ribavirin for hepatitis C treatment, and he noticed a slight worsening of his skin lesions.  Importantly, however, the Veteran reported that the worsening began prior to the IFN treatment.  For this reason, the Board finds that the theory of secondary service connection has not been reasonably raised by the record.

Accordingly, the competent and probative evidence of record weighs against the claim, and the Board must conclude that service connection is not warranted for hepatitis C.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for hepatitis C is denied.  


REMAND

The Veteran seeks an initial compensable disability rating for the service-connected skin disorder, diagnosed as seborrheic dermatitis.  A January 2010 VA examination report noted evidence of a skin rash in service and treatment for a skin rash after service in 2008, but there was no evidence of a skin rash at the time of the examination.  The RO subsequently granted service connection for seborrheic dermatitis but assigned a noncompensable rating.  

A May 2012 VA outpatient dermatology clinic note reveals that the Veteran has been previously diagnosed with rosacea, seborrheic dermatitis, acne, xerosis, and pseudofolliculitis barbae (PFB).  Examination of the Veteran revealed small, noninflammatory papules of the face, neck, cheeks, nose, and ears, which were more prominent and discrete on the nose and nasal bridge.  There were numerous flesh-colored perifollicular non-inflammatory papules on both forearms, admixed with more lichenoid lesions as they progressed up the arm.  The assessment was consideration of a single diagnosis of "PMLE" given the distribution and constellation of symptoms.  The examiner did not feel that the clinical appearance was consistent with the previous diagnosis of seborrheic dermatitis or rosacea; and, was uncertain as to the diagnosis of either eruption.  For the arms, the diagnosis included eczema vs. lichenoid eruption.  For the face, some lesions resembled adenoma sebaceum vs. other benign adnexal tumor.  

At his videoconference in August 2015, the Veteran testified that the skin rash affects his head/scalp, both legs, arms, face, groin, and buttocks.  The Veteran testified that the rash causes pain, burning, flaking of skin, and tremendous itching, worse in the summer.  The Veteran testified that he has used a number of different topical medications, some of which contain steroids.  

Based on the Veteran's hearing testimony, as well as the May 2012 treatment record showing a history of multiple skin disorders, it appears that the Veteran has near-continuous skin problems, but it is not clear whether they stem from the same in-service etiology or whether the Veteran has separate and distinct skin disorders which are unrelated to the service-connected condition.  Moreover, the Veteran's skin condition was not present at the time of the 2010 examination, and therefore the examiner's description of the severity of his condition may not be accurate.  Accordingly, another VA examination is necessary to decide the claim.  additionally, prior to the examination, up-to-date treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records dated since July 2012; and, with appropriate authorization from the Veteran, obtain, to the extent possible, and associate with the record any outstanding private treatment records identified by him as pertinent to his claim.  

2.  Schedule the Veteran for a VA skin examination by an appropriate medical professional.  The entire record must be reviewed by the examiner. 

The examiner is to conduct all indicated tests and determine all of the different skin conditions that are affecting the Veteran.  The examiner is requested to identify the current nature and likely etiology of all current skin conditions, as the Veteran appears to have variously diagnosed skin conditions, and is not clear as to which condition(s) are service-connected.  In this regard, the examiner must be advised that when it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The examiner should provide an opinion as to following with respect to service-connected seborrheic dermatitis and any other skin conditions deemed associated with service or the service-connected seborrheic dermatitis:

a.  What percentage of the Veteran's entire body, or alternatively of his exposed areas, is affected by the service-connected skin condition(s)? 

b.  Does the Veteran's service-connected skin condition(s) require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period?  If so, how often?

c.  Is the service-connected skin disorder productive of unstable and/or painful scarring; and/or of any characteristic of disfigurement of the head, face or neck, such as scars of 5 or more inches and/or at least one-quarter inch wide; elevated or depressed surface contour, hypo or hyper-pigmented skin; abnormal skin texture, underlying soft tissue missing, skin indurated and/or inflexible, and if so, whether any of these characteristics of disfigurement are composed of areas of at least six square inches?  

3.  Review the VA examiner's report to ensure that it is in complete compliance with the directives of this remand.  If the report(s) are deficient in any manner, the Agency of Original Jurisdiction (AOJ) must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  Finally, after completion of any additional development necessary, readjudicate the issue specific to this appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


